IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH,                             : No. 139 MM 2017
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
DAVID CABELLO,                            :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of November, 2017, the Application for Leave to File

Original Process is GRANTED, and the Motion to Compel the Lower Court for Credit for

Time Served and/or Petition for Writ of Mandamus is DENIED.